DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 07/05/22.
Claims 1-7 and 9 are amended; and
Claims 1-10 are currently pending.
Response to Arguments
Applicant's arguments filed 07/05/22 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that “Ueki does not expressly or inherently describe that an area of a contact region, between the p-type contact layer 6 and the upper electrode 9, is less that an area of the current injection region.” (mid paragraph on page 8 of 07/05/22 Remarks)
The Examiner disagrees. Contrary to the Applicant’s argument, the Examiner’s interpretation of Ueki clearly shows that a contact region defined by the Examiner has a smaller area than an area of the current injection region since the current claim language does not explicitly define “a contact region” to be an entire contact region of the second electrode and the contact layer in view of the specification at [0052] as argued by the Applicant. The Examiner interprets “a contact region” to be a contact region of an overlapping portion of the upper electrode 9 with the p-type contact layer 6 as shown in the annotated FIG. 1A of Ueki below. As clearly shown in the annotated FIG. 1A of Ueki, the contact region as defined by the Examiner has a much smaller area than the current injection region surrounded by the light confinement region 12. Therefore, claim 1 is anticipated by Ueki under the Examiner’s interpretation of the contact region.
Regarding dependent claims 2-4, 6-7, and 9-10, the Applicant maintains the same argument with respect to claim 1 above (see associated paragraphs on page 9 and top paragraph on page 10 of 07/05/22 Remarks).
The Examiner rebuts similarly as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Ueki et al. (US PG Pub 2004/0028103 A1).
Regarding claim 1, Ueki discloses a surface-emitting semiconductor laser (100, FIG. 1A, [0043]) comprising: 
a substrate (1, FIG. 1A, [0045]); 
a first electrode (10, FIG. 1A, [0045]) in contact with the substrate; 
a first light reflection layer (2, FIG. 1A, [0045]) over the substrate; 
a second light reflection layer (5, FIG. 1A, [0045]) over the substrate, wherein the first light reflection layer is interposed between the second light reflection layer and the substrate (2 is interposed between 5 and 1, FIG. 1A); 
an active layer (3, FIG. 1A, [0045]) between the second light reflection layer and the first light reflection layer; 
a current confining layer (12, FIG. 1A, [0045]) that is between the active layer and the second light reflection layer, wherein the current confining layer includes a current injection region (a current injection region surrounded by 12, see annotated FIG. 1A below); 
a second electrode (9, FIG. 1A, [0045]) over the substrate, wherein the second light reflection layer is interposed between the second electrode and the substrate (5 is interposed between 9 and 1, FIG. 1A), and at least a portion of the second electrode (Overlapping Portion of 9, see annotated FIG. 1A below) is at a position that overlaps with the current injection region; and 
a contact layer (6, FIG. 1A, [0045]) that is between the second electrode and the second light reflection layer (6 is disposed between 9 and 5, FIG. 1A), wherein the contact layer includes a contact region (interpreted to be a contact region below the Overlapping Portion, see annotated FIG. 1A below) that is in contact with the second electrode, 
and the contact region has a smaller area than an area of the current injection region (the contact region as defined above has a smaller area than an area of the current injection region, see annotated FIG. 1A below).

    PNG
    media_image1.png
    422
    806
    media_image1.png
    Greyscale

Regarding claim 2, Ueki discloses the area of the contact region is overlapped with the current injection region (see annotated FIG. 1A above).
Regarding claim 3, Ueki discloses the contact region and the current injection region each have a circular shape in a plan view (“The post structure has a cylindrical shape as shown in FIG. 1C,” [0046]).
Regarding claim 6, Ueki discloses a current density around a center of the current injection region is higher than a current density around a circumference of the current injection region (the current injection region has a higher current density than the circumference due to the circumference being an oxidized portion for insulating electric current, [0047]).
Regarding claim 7, Ueki discloses the second light reflection layer and the contact layer have an electroconductive region at a position that overlaps with the contact region, and the electroconductive region has a higher electrical conductivity than other portion of the second light reflection layer and the contact layer (an electroconductive region overlapping the contact region has a higher electrical conductivity than an outgoing region 11 which is an air gap, FIG. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueki.
Regarding claim 4, Ueki has disclosed the surface-emitting semiconductor laser outlined in the rejection to claim 1 above except the contact region and the current injection region each have a polygonal shape in a plan view. Ueki in a different embodiment discloses a mesa having a polygonal shape so that the contact region and the current injection region within the mesa each also have a polygonal shape (FIGS. 2A-2B, [0067]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the mesa of Ueki with the polygonal shape as further taught by Ueki in the different embodiment in order to obtain desired output mode.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Mukoyama et al. (US PG Pub 2005/0286596 A1).
Regarding claim 9, Ueki has disclosed the surface-emitting semiconductor laser outlined in the rejection to claim 1 above and further discloses the substrate has a mesa region in a selective region (“A laminate of these layers is formed into a post (mesa or pillar) shape,” FIG. 1A/1C, [0046]), and the second light reflection layer, the active layer, and the current confining layer are provided in the mesa region (layers 3-5 are provided in the mesa region, FIG. 1A) except the first light reflection layer being also in the mesa region. Mukoyama discloses a similar VCSEL (FIGS. 1A-1B) comprising a cylindrical mesa (118, FIGS. 1A-1B, [0033]), wherein the mesa includes a part of a first light reflection layer (104, FIG. 1A, [0033]), a second light reflection layer (110, FIG. 1A, [0033]), an active layer (106, FIG. 1A, [0033]), and a current confining layer (122, FIG. 1A, [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mesa of Ueki with including part of the first light reflection layer as taught by Mukoyama in order to obtain desired mode confinement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Sakamoto et al. (US PG Pub 2004/0042519 A1).
Regarding claim 10, Ueki has disclosed the surface-emitting semiconductor laser outlined in the rejection to claim 1 above except the substrate is transparent to light generated in the active layer. Sakamoto discloses a quantum well active layer whose material is chosen so that an emission wavelength is transparent to a substrate in order to emit light through the substrate side ([0080]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the active layer of Ueki with a material emitting a wavelength that is transparent to the substrate as taught by Sakamoto in order to obtain a bottom-emitting VCSEL structure.
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828